Citation Nr: 1039629	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-32 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.   Whether new and material evidence has been received to 
reopen a claim of service connection for right groin strain, and 
if so whether service connection should be granted. 

2.  Entitlement to service connection for a headache disorder, 
including whether a previous denial of service connection is 
final.  

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for a temporomandibular 
joint (TMJ) dysfunction.

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Entitlement to service connection for a left shoulder 
disorder.

8.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to a service-connected disability.

9.  Entitlement to service connection for psychiatric disability, 
to include posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for dry throat, claimed as 
residual to tonsillectomy.

11.  Entitlement to service connection for a bilateral elbow 
disorder. 

12.  Entitlement to service connection for a rib joint disorder.

13.  Entitlement to service connection for torn right latissimus 
dorsi muscle.

14.  Entitlement to service connection for arthritis of the 
hands.

15.  Entitlement to an effective date earlier than February 27, 
2004, for separate compensable evaluations for degenerative joint 
disease (DJD) of the left knee, DJD of the cervical spine, DJD of 
the thoracolumbar spine and bilateral plantar fasciitis with heel 
spurs.

16.  Entitlement to an evaluation in excess of 10 percent for DJD 
of the left knee. 

17.  Entitlement to evaluation in excess of 10 percent for DJD of 
the cervical spine.

18.  Entitlement to an evaluation in excess of 10 percent for DJD 
of the thoracolumbar spine.

19.  Entitlement to an evaluation in excess of 10 percent for 
bilateral plantar fasciitis with heel spurs.

20.  Entitlement to a compensable evaluation for residuals of a 
fracture of the nasal bone. 

21.  Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 
1987.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions issued in October 2004 and February 
2007 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada. 

In May 2010 the Veteran and his wife testified before the 
undersigned Veterans Law Judge in a hearing at a VA facility in 
Las Vegas, Nevada.  A transcript of the proceeding is associated 
with the claims files.

The issue of entitlement to service connection for 
sinusitis as secondary to the service-connected deviated 
septum has been raised on the record but has not been 
adjudicated by the RO; the Board accordingly does not have 
jurisdiction over it and it is referred to the originating 
agency for appropriate action.  

The Veteran's claims for service connection for a left shoulder 
disorder, and increased evaluations for disabilities of the left 
knee, lumbar and cervical spine, and bilateral plantar fasciitis, 
are addressed in the Remand that follows the Order section below.


FINDINGS OF FACT

1.  In May 2010, prior to the promulgation of a decision in the 
appeal, the Veteran informed the Board that he wanted to withdraw 
his appeal on the issue of entitlement to service connection for 
right groin strain.

2.  The RO issued a rating decision in July 1988 that denied 
service connection for headaches; the Veteran submitted a timely 
Notice of Disagreement but the RO did not thereafter issue a 
Statement of the Case.

3.  The Veteran's current headache disorder is not etiologically 
related to active service or to a service-connected disability.

4.  The Veteran's diabetes mellitus originated during his active 
service.

5.  The Veteran's asthma is not etiologically related to active 
service.

6.  The Veteran's TMJ dysfunction is not etiologically related to 
active service.

7.  A right shoulder disability was not present until more than 
one year following the Veteran's discharge from service, and no 
current right shoulder disorder is etiologically related to 
active service.

8.  The Veteran's erectile dysfunction is etiologically related 
to his diabetes mellitus.

9.  The Veteran has PTSD and major depressive disorder due to a 
verified event during active service.

10.  Although the Veteran has recurrent dry throat, he does not 
have any underlying diagnosed disorder residual to his 
tonsillectomy in service.

11.  The Veteran's bilateral elbow disorder is not etiologically 
related to active service.

12.  Although the Veteran has symptoms of pain and popping of the 
ribs with strenuous activity, he does not have any underlying 
diagnosed disorder of the ribs that is etiologically related to 
active service.

13.  The Veteran does not have a disability residual to the in-
service injury to his latissimus dorsi muscle.

14.  The Veteran is not shown to have arthritis of the hands, and 
does not have any current disorder of the hands that is 
etiologically related to active service.

15.  Prior to February 27, 2004, the Veteran's service-connected 
DJD of the left knee, DJD of the cervical spine, DJD of the 
thoracolumbar spine, and bilateral plantar fasciitis with heel 
spurs did not have separately compensable symptomology. 

16.  The service-connected residuals of the Veteran's fracture of 
the nasal bone are manifested by less than total obstruction of 
one nasal passage and less than 50 percent obstruction of both 
nasal passages. 

17.  The experiences bilateral tinnitus.  





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on 
the issue of entitlement to service connection for right groin 
strain are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  The July 1988 rating decision denying service connection for 
a headache disorder is not final, and the issue remains open on 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2009).
 
3.  A headache disorder was not incurred in or aggravated by 
active service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2009). 

4.  Diabetes mellitus Type II was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009). 

5.  Asthma was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009). 

6.  Temporomandibular joint dysfunction was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009). 

7.  A right shoulder disorder was not incurred in or aggravated 
by active service, nor may the incurrence or aggravation of 
arthritis of the right shoulder during such service be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).   

8.  Erectile dysfunction is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.310 (2006). 

9.  Psychiatric disability, diagnosed as PTSD and major 
depressive disorder, was incurred in active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009). 

10.  A disability manifested by dry throat is not due to a 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009). 

11.  A bilateral elbow disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009). 
 
12.  A rib disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009). 

13.  A disability manifested by torn right latissimus dorsi 
muscle was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009). 

14.  Arthritis of the hands was not incurred in or aggravated by 
active service, and the incurrence or aggravation of arthritis of 
the hands during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009). 

15.  The criteria for an effective date earlier than February 27, 
2004, for separate compensable evaluations for DJD of the left 
knee, DJD of the cervical spine, DJD of the thoracolumbar spine, 
and bilateral plantar fasciitis with heel spurs are not met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.151, 3.400, 4.71a, Diagnostic Codes 5003, 5010, 5242, 5279 
(2009).  

16.  The criteria for a compensable evaluation for residuals of a 
fracture of the nasal bone are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2009).  
  
17.  The claim for an initial rating in excess of 10 percent for 
the service-connected tinnitus is without legal merit.  
38 U.S.C.A. § 1155 (West 2007); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2002-2009).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran was not provided adequate VCAA notice prior to the 
October 2004 rating decision on appeal.  However, following 
provision of the required notice and completion of all indicated 
development of the record, the originating agency readjudicated 
the claims in August 2006.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by readjudication of the claim).  There is 
no indication or reason to believe the ultimate decision of the 
originating agency on the merits of any of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's service 
treatment records (STRs) are of record, and post-service 
treatment records have been obtained from those VA and non-VA 
providers identified by the Veteran as having relevant records.  
Neither the Veteran nor his representative has identified any 
other evidence that could be obtained to substantiate the claims, 
and the Board is also unaware of any such evidence.  The Veteran 
has also been afforded a hearing before the Board.  

The Veteran has been afforded appropriate VA medical examinations 
in response to the claims herein decided.  However, medical 
examination is not required if the appellant has not presented a 
prima facie case for the benefit claimed.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curiam).  As noted in 
detail below, the Veteran has not presented a prima facie case 
for service connection for a dry throat, bilateral elbow 
disorder, rib joint disorder, torn latissimus dorsi, or bilateral 
hand disorder, so VA examination is not warranted for those 
claimed disabilities at this point.  

The Board acknowledges that a veteran's reports of a continuity 
of symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service; McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  However, as noted in 
detail below the Veteran has not alleged continuity of 
symptomatology since discharge from service regarding dry throat, 
elbows, ribs, latissimus dorsi or hands, and the Veteran's post-
service medical records disprove any implied continuity of 
symptomatology.  Accordingly, McLendon does not require remand 
for medical examination in response to those claims.

Accordingly, the Board will address the merits of the claims.

Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant personally notified the Board 
during his hearing in May 2010 that he wanted to withdraw his 
appeal regarding the issue of entitlement to service connection 
for right groin strain because the symptoms are more specifically 
associated with the service-connected thoracolumbar spine 
disability; that withdrawal is memorialized in the hearing 
transcript.  Hence, there remains no allegation of error of fact 
or law for appellate consideration and the Board accordingly does 
not have jurisdiction to review the appeal with respect to that 
issue.

Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease initially diagnosed after service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests diabetes mellitus 
or arthritis to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).  

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence that (1) 
the condition existed prior to service, and (2) the condition was 
not aggravated by service.  The claimant is not required to show 
that the condition increased in severity in service before VA's 
duty under the second prong of the rebuttal standard attaches.  
Since 38 C.F.R. § 3.304(b) conflicts with 38 U.S.C.A. § 1111, the 
C.F.R. section is invalid and should not be followed.    
VAOPGCPREC 003-03 (July 16, 2003)

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record in a case before VA with 
respect to benefits under the laws administered by VA.  When 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the matter, 
VA will give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits the evidence must preponderate against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Entitlement to Service Connection for Headaches

As a threshold matter, service connection for headaches was 
denied in a July 1988 rating decision by the RO in Phoenix, 
Arizona, based on the RO's finding that headaches preexisted 
service and were not aggravated by service.  The same rating 
decision granted service connection for degenerative arthritis of 
the left knee, cervical, dorsal and lumbosacral spine, and 
assigned a 10 percent rating; granted service connection for 
bilateral Achilles tendinitis and assigned a noncompensable 
rating; granted service connection for fractured nasal bone and 
assigned a noncompensable rating; and denied service connection 
for a left shoulder disorder.  The Veteran was notified of the 
denial by a letter in July 1988.

In July 1988 the Veteran submitted a Notice of Disagreement (NOD) 
in which he clearly voiced disagreement with both the amount of 
compensation and the areas that were denied.  However, the RO's 
Statement of the Case (SOC), issued in September 1988, addressed 
only the issues of entitlement to increased rating for 
degenerative arthritis, Achilles tendinitis and fractured nasal 
bone.

Because the RO did not provide the Veteran with an SOC in 
response to his timely NOD, the original claim remains pending 
and the Board must consider all evidence of record.

STRs show that at the time of enlistment the Veteran stated in a 
self-reported Report of Medical History that he had a history of 
severe headaches; the physician endorsed history of severe 
tension headaches without history of trauma, beginning 1-2 years 
previously but able to continue working.  Report of Medical 
Examination on enlistment notes neurological systems as 
"normal."  There were complaints of headaches in July 1985, 
November 1986 and October 1987 associated with flu-like symptoms.  
Report of Medical Examination at the time of the Veteran's 
discharge shows clinical evaluation of neurological systems as 
"normal."

The initial question before the Board is whether the Veteran is 
shown by clear and unmistakable evidence to have had a headache 
disorder prior to service.  By "clear and unmistakable 
evidence" is meant that which cannot be misunderstood or 
misinterpreted; it is that which is undebatable.  Vanerson v. 
West, 12 Vet. App. 254 (1999).  

A layperson's account does not constitute the type of evidence 
that would serve as the basis for a finding that a condition 
preexisted service.  Paulson v. Brown, 7 Vet. App. 466 (1995).  
Only such conditions as are recorded in physical examination 
reports are to be considered as "noted;" the veteran's reported 
history of the pre-service existence of a disease or injury does 
not constitute notation of such disease or injury, but is 
considered with all other evidence in determining if the disease 
or injury pre-existed service.  Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).

In this case, the Report of Medical Examination at the time of 
enlistment appears to be based only on the Veteran's self-
reported history of headaches; it does not appear that the 
endorsing examiner reviewed any clinical records in establishing 
a preexisting history of headaches.  The Board accordingly finds 
the presumption of soundness is not rebutted.

Turning to the question of direct service connection, STRs show 
complaints of headaches on three occasions, but on each of those 
occasions the headaches were associated with cold or flu.  There 
is accordingly no documentation of a chronic headache disorder 
during active service.  Also, the report of the separation 
physical examination is silent in regard to any current chronic 
headache disorder.

The Veteran had a VA medical examination in January 1988 in which 
he complained of daily frequent headaches, secondary to neck pain 
and frequently frontal in location; nausea and vomiting were 
absent but mild dizziness was associated.  The Veteran noted mild 
photophobia but no visual disturbances.  The examiner diagnosed 
history of headaches of the muscle tension type, apparently minor 
and not significant for migraine disorder.

The RO denied service connection by a rating decision in July 
1988 that held the headache disorder preexisted service and was 
not aggravated by service.

The Veteran responded in his NOD that the headaches were in the 
nature of sinus headaches, caused in turn by the service-
connected nasal deflection.  As noted above, the RO did not 
respond to the NOD.

In September 2002 the Veteran was treated for headaches by Asthma 
and Allergy Associates.  The clinical impression was perennial 
allergic rhinitis (PAR)/seasonal allergy rhinitis (SAR), asthma 
and probable vasomotor rhinitis associated with barometric 
pressure changes and strong odors.

In October 2002 the Veteran presented to Colorado Otolaryngology 
Associates complaining of severe and persistent frontal area 
headaches, reportedly a problem for the past 10 years and 
aggravated by nasal congestion and recurrent sinusitis.  This 
provider performed septoplasty surgery to alleviate the deviated 
septum and noted improvement in nasal obstruction and postnasal 
drainage, but did not provide a diagnostic opinion in regard to a 
separate current headache disorder.

The October 2004 rating decision on appeal confirmed the previous 
denial, based on a finding the Veteran does not have a chronic 
headache disorder that began in or was caused by active service.  
In his NOD, the Veteran asserted that he currently has a number 
of different headache disorders including tension headaches, 
migraine headaches, mixed symptom headaches, cluster headaches 
and sinus headaches, which he associated with muscle spasms in 
the neck, shoulder and back.

The Veteran asserted in his substantive appeal that he has sinus 
headaches due to the service-connected broken nose and tension 
headaches due to service-connected thoracolumbar spine 
disability.  Specifically, the Veteran asserted that tension in 
the C4-T1 area would obviously produce severe tension headaches.

The Veteran had a VA examination of the nose and sinuses in 
December 2006; there is no mention therein of headaches.  The 
examiner noted a long history of respiratory allergies since 
childhood, beginning with allergic rhinitis.  The examiner 
diagnosed status post nasal fracture with previous surgery and 
underlying allergic rhinitis, underlying recurring sinus 
infection and partial obstruction of the nasal passageway, but 
there is no mention of headaches as directly secondary to the 
nasal fracture. 

The Veteran also had a VA orthopedic examination in December 2006 
for the purpose of evaluating the service-connected cervical 
spine and lumbosacral spine disabilities.  There is no mention of 
headaches as a current complaint, and no suggestion of headaches 
being a neurological disorder associated with the cervical spine 
disability.

In August 2009 the Veteran was treated by VA for frontal sinus 
pain, possibly sinusitis.  There is no other reference in VA 
treatment records to a headache disorder other than associated 
with sinusitis.

The Veteran presented to the VA pain clinic in October 2009 
complaining of widespread pain on both sides of the body and 
above and below the waist; he also reported headache as well as 
tiredness, poor sleep, anxiety and irregular bowel movements.  
The clinical impression was generalized muscle pain suggestive of 
fibromyalgia; there is no separately diagnosed headache disorder.

The Veteran testified before the Board in May 2010 but had no 
testimony regarding headaches, other than to state he had been 
given minor painkillers for headaches during service.

As noted above, the Veteran's post-service VA and non-VA 
treatment records include numerous complaints of headaches 
associated with sinusitis and rhinitis.  Although the Veteran 
attributes sinusitis to his service-connected nasal fracture, 
sinusitis is not a service-connected disability at this point.  

In regard to the Veteran's assertion that he has tension 
headaches that are secondary to his service-connected cervical 
spine disorder, there is no medical evidence supporting his 
theory.  The Board particularly notes the December 2006 VA 
orthopedic examination report, which is silent in regard to 
headaches as an associated neurological disorder, nor is there 
any indication in the Veteran's extensive non-VA treatment record 
of an association between headaches and his cervical spine 
disability.  

The Veteran has asserted, on the basis of having completed 
undergraduate training in the health sciences, that he is more 
qualified than the average layperson to provide opinion in regard 
to medical subjects.  However, the Veteran was informed during 
his hearing before the Board that he is not considered competent 
to assert an opinion regarding the etiology of a claimed 
disability, and that he should seek competent medical opinion 
showing nexus between the claimed disorder and service or a 
service-connected disability.  There is no such evidence of nexus 
in this case.

Finally, the Board notes the Veteran has complained of headache 
symptoms but there is no indication in VA or non-VA problem lists 
of any actual headache disorder (migraines, etc.).  Symptoms 
alone, without a diagnosed or identifiable underlying malady or 
condition, do not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259  
F.3d 1356 (Fed. Cir. 2001).

In sum, the evidence of record does not show that the Veteran has 
a current headache disorder that is related to active service or 
service-connected disability, specifically including the service-
connected nasal fracture or the service-connected cervical spine 
disability.  Accordingly, the criteria for service connection are 
not met and the claim must be denied.  
 
The evidence on this issue preponderates against the claim and 
the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. 49, 54.

Entitlement to Service Connection for Diabetes Mellitus

The Board initially notes that Diabetes mellitus Type II is 
presumptively linked to herbicide exposure; 38 C.F.R. § 3.309(e).  
The Veteran did not serve in the Republic of Vietnam and has not 
asserted exposure to herbicides.  The Veteran served in Korea and 
cites service on the demilitarized zone (DMZ); Agent Orange is 
acknowledged to have been used in the DMZ during the period April 
1968-July 1969, but the Veteran's service in Korea was long after 
that period.  Accordingly, exposure to herbicides during service 
is not shown.
 
STRs show no indication of diabetes mellitus in service.  In 
October 1986 he was evaluated in Korea for body fat; the 
clinician specifically noted diabetes mellitus as negative and 
the Veteran was placed on the weight control program. 

Report of Medical Examination at the time of discharge from 
service shows clinical evaluation of the endocrine system as 
"normal."

The Veteran had a VA medical examination in January 1988.  The 
Veteran did not assert symptoms associated with diabetes, and the 
examination report is silent in regard to any current observed 
diabetic symptoms.  

Clinical records from Yorba Linda Family Physicians in February 
2002 show an impression of diabetes.  Treatment records from Dr. 
Anthony J. Christoff include the record of an April 2002 new 
patient examination noting an impression of current Type II 
diabetes.

The Veteran's claim for service connection was filed in February 
2004.  The Veteran had a VA compensation and pension (C&P) 
examination in August 2004.  The examination report is silent in 
regard to current diabetes; there is no indication that 
laboratory values were taken in conjunction with the examination.  
The RO denied service connection in a rating decision issued in 
October 2004.

The Veteran filed an NOD in September 2005 in which he asserted 
he currently had Type II diabetes, which may take up to 15 years 
to become symptomatic.  Prior to service he weighed 240 pounds, 
but he was forced to lose weight to meet the Army height-versus-
weight standard and weighed 220 pounds when discharged.  After 
discharge his weight ballooned to 300 pounds until it stabilized 
at 260 pounds.  He was diagnosed with Type II diabetes in 2000; a 
physician told  him at the time that the progress of his diabetic 
foot problems indicated diabetes started approximately 12-15 
years earlier (i.e., 1985-1987).  The Veteran asserted that his 
diabetes was caused by his metabolism having been thrown off-base 
during service by a combination of hyperactive training and 
improper diet, coupled with the absence of any blood sugar 
testing.      

In a May 2006 informal hearing the Veteran asserted that being 
forced to lose weight rapidly during basic training had 
permanently damaged his metabolism, which in turn caused him to 
rapidly gain weight after discharge from service, which in turn 
made him more susceptible to diabetes.  He also complained that 
the military had failed to provide adequate nutritional 
counseling.

The Veteran submitted a substantive appeal in October 2006 
asserting, on the basis of his expertise derived from currently 
being an undergraduate with two semesters of anatomy and 
physiology, that stress causes diabetes, and active duty was the 
most stressful time of his life; VA's insistence that diabetes be 
manifested within the first year after discharge from service is 
"contrary to all medical data."

The Veteran had a VA diabetes examination in November 2006.  The 
examiner reviewed the claims files.  The Veteran reported he was 
diagnosed as diabetic in 2000 although he was told in 1995 that 
his blood sugar levels were not normal. The Veteran asserted he 
had been told his diabetic condition may well have been present 
12-15 years prior to diagnosis.  He also reported he was forced 
to lose weight during service, and that after discharge he 
continued to eat like he did in service but without the previous 
exercise and gained nearly 60 pounds of weight as a consequence.  
The Veteran's current weight was 301 pounds.  The examiner stated 
it was very difficult to determine when exactly the diabetes 
occurred, but based on current medical study it was very likely 
the Veteran may well have had diabetes for up to 10-12 years 
before he was diagnosed in 2000.   

The Veteran testified before the Board in May 2010 that he was 
diagnosed with diabetes in 2000; his physician at Loma Linda 
Family Practice informed him at that time that for his feet to be 
in such bad shape he would have had to have had the disease for 
12-15 years, which means the disease must have started during 
active service.  Unfortunately, the Veteran has not been able to 
contact that physician for confirmation in writing.  He 
reiterated that he had a precipitous weight loss during basic 
training, which permanently affected his metabolism, and kept the 
weight off during active service by hyperactive physical 
activity, but after discharge from service he gained weight 
developed diabetes.

A claimant is entitled to service connection where he/she submits 
supportable competent evidence of in-service nexus that is not 
rebutted by other medical opinion of record.  Hanson v. 
Derwinski, 1 Vet. App. 512 (1991).  In this case, the opinion of 
the VA examiner that it is "very likely" the  Veteran "may 
well have had" diabetes during the period in which he was on 
active duty constitutes such competent evidence of in-service 
nexus.  The opinion is not rebutted by any other medical opinion 
of record, so the Veteran is entitled to service connection.   

Entitlement to Service Connection for Asthma

STRs show that at the time of enlistment the Veteran endorsed a 
history of allergy to cats and horses, but denied a history of 
asthma.  In November 1986 he was treated in Korea for a cough.  
In October 1987 he was treated in Korea for cold symptoms, 
possibly viral.  Reports of Medical Examination at enlistment and 
at separation show clinical evaluation of the lungs as 
"normal."

The Veteran had a VA medical examination in January 1988.  The 
Veteran asserted continuous sinus problems but did not relate any 
problem related to asthma.  The examination report is silent in 
regard to any current respiratory disorder; X-rays showed the 
lungs were clear except for a few calcified granulomatas. 

The record of an April 2002 new patient examination for Dr. 
Christoff notes an impression of sinusitis, allergies and 
bronchospasms.

A July 2002 letter by Dr. William J. Storms states the Veteran 
had a long history of allergies and asthma.  On examination his 
nasal membranes were very swollen and he had a nasal septal 
deviation of moderate degree.  Skin tests showed many allergies.  
Dr. Storms' impression was allergic rhinitis, allergic and non-
allergic asthma and chronic sinusitis.

The Veteran's claim for service connection was received in 
February 2004.  He had a VA examination of the nose, sinus, 
larynx and pharynx in August 2004 in which the examiner noted 
evidence of current right maxillary sinusitis and runny nose with 
postnasal drip.  The examination report is silent in regard to 
any current asthma or impairment in breathing.  The RO denied 
service connection in a rating decision in October 2004.

The Veteran's NOD, received in September 2005, asserts he had no 
asthma prior to service but had bronchitis during service in 
Korea.  He had several episodes of bronchitis after discharge 
from service; his private allergist has informed the Veteran that 
his lungs are only 80 percent of normal, which classifies the 
Veteran as asthmatic.
 
In a May 2006 informal hearing the Veteran asserted he had 
bronchitis and "walking pneumonia" in 1986 but was forced to 
perform physical training, and that he believes his asthma was 
exercised-induced during active service.

The Veteran had a VA medical examination in December 2006 in 
which the examiner reviewed the claims files and noted extensive 
nasal and sinus problems.  The Veteran's complaints also included 
some respiratory problems with asthma, confirmed by allergy 
testing documented in the claims files.  The Veteran reported his 
belief that he developed asthma and respiratory problems in Korea 
in 1986.  

The examiner performed a clinical examination and noted 
observations in detail.  There was no restrictive lung disease or 
abnormality of the thorax to interfere with breathing.  
Auscultation of the chest revealed good air flow into and out of 
the lungs, although there was some wheezing on forced expiration.  
Pulmonary function tests and chest X-ray were grossly normal.  
The examiner stated the Veteran had a long history of respiratory 
allergies from childhood beginning with allergic rhinitis, and it 
is common in children who have allergic rhinitis to develop 
asthma as adults.  The respiratory infection in Korea could also 
have been a factor to unroof the asthma problem, but the 
underlying allergy disorder from which the Veteran had suffered 
for the past thirty years was the most likely cause for the 
asthma.  Accordingly, the examiner stated it is less likely than 
not that the Veteran's current asthma is related to the isolated 
respiratory infection he experienced in Korea.      

The Veteran testified before the Board in May 2010 that while 
performing duty in the DMZ in Korea he developed a bronchial 
infection but had to perform normal physical training, during 
which he had a significant coughing fit.  After discharge from 
service he consulted an asthma specialist, who informed him that 
he had 80 percent of normal lung capacity.

On review of the evidence above, the Board finds the Veteran is 
shown to have had respiratory symptoms during active service.  
However, competent and uncontroverted medical opinion of record 
asserts the claimed asthma is due to nonservice-connected 
allergies rather than to the in-service respiratory infection; 
the findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. 
App. 66 (1991).  
 
It is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  The Veteran asserts his opinion that his asthma is due 
to the respiratory infection during service, citing his 
undergraduate courses in health sciences.  However, the findings 
of a physician are more probative of diagnosis and causation than 
the opinion of the Veteran, who despite his undergraduate 
training is not shown to have expertise approximating that of a 
physician.  In that regard, the Board has "the authority to 
discount the weight and probative value of evidence in light of 
its inherent characteristics in its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1447, 1481 (Fed. Cir. 
1997).

Because the competent and uncontroverted medical opinion of 
record states that the Veteran's claimed asthma is not related to 
active service, the Board finds the criteria for service 
connection are not met.  The evidence on this issue preponderates 
against the claim and the benefit-of-the-doubt rule does not 
apply.  Gilbert, 1 Vet. App. 49, 54.

Entitlement to Service Connection for a TMJ Dysfunction

The Veteran asserts he has a TMJ disorder due to an extraction of 
wisdom teeth during active service.  Specifically, he states that 
the extraction caused his jaw to be misaligned.

STRs show that in March 1985 the Veteran went on sick call at 
Fort Lewis, Washington, requesting extraction of his wisdom 
teeth.  The Veteran was advised against extraction because he was 
scheduled to depart for Korea in a few days, but he insisted on 
the extraction.  Wisdom teeth # 1 and # 32 on the right were 
extracted, with # 32 being especially difficult.  Immediately 
after surgery he complained of soreness in temporalis muscles in 
the right jaw, which gradually improved with use of a soft 
occlusal appliance, heat and medication.  In May 1986 teeth # 16 
and 17 on the left were extracted without apparent complications.  
A later follow-up in May 1986 noted the area of surgery was 
healing well with slight soreness but no indication of infection.  
Report of Medical Examination at the time of discharge from 
service shows clinical evaluation of the mouth and throat, and 
the head-face-neck, as "normal."

The Veteran had a VA medical examination in January 1988.  The 
Veteran asserted no current problems related to his jaw, and the 
examination report is silent in regard to any current observed 
jaw disorder. 

Records from Colorado Otolaryngology Associates show that in 
November 2002 the Veteran TMJ was evaluated.  The clinician noted 
no deviation, spontaneous dislocation or audible popping.  There 
was no crepitance.  The TMJ was tender bilaterally, about the 
same on the right as the left. 

The Veteran's request for service connection was received in 
February 2004.  In August 2004 he had a VA dental/oral 
examination in which he reported his in-service wisdom tooth 
extraction in detail; he also reported post-service symptoms of 
cramping, popping of the TMJ joint, and constant pain on the left 
TMJ at 2.5/10 intensity flaring to 7/10 intensity.  He reported 
eating a normal diet without restrictions.  The examiner reviewed 
the claims file and noted the service dental treatment in detail.  
The examiner particularly noted that STRs showed that the 
difficult wisdom tooth extraction had occurred on the right side; 
the Veteran was currently complaining of pain on the left side of 
the TMJ but STRs showed the extraction on that side was not 
complicated.  Further, STRs did not document that the Veteran had 
to wear a splint and did not document that any wisdom teeth had 
to be sectioned with a chisel as the Veteran contended.  

The examiner noted that masticatory function by history and 
examination was normal; the Veteran had no restrictions in his 
diet and appeared to have full masticatory apparatus.  Teeth # 1, 
16, 17 and 32, which are all wisdom teeth, were noted to be 
missing.  Intercisal range of motion was normal, with no clicking 
or popping noted.  There was 1+ tenderness of the lateral pole of 
the left TMJ joint; the right side appeared to be normal with no 
discomfort whatsoever.  There was a class III dental relationship 
with an end-to-end intercisal edge-to-edge relationship of the 
teeth.  Additionally, the muscles of mastication showed no 
tenderness except for the internal pterygoid on the left side, 
which was mildly tender when palpated.  Periodontal health was 
good, with no bone loss noted.  Panoramic X-rays noted the 
absence of the four wisdom teeth but there were no pathologic 
changes; TM joints were well-placed in a normal position without 
any pathology noted, teeth were in excellent repair and maxillary 
sinuses were clear. 

The examiner diagnosed chronic left TMJ dysfunction but stated 
that such disorder was not related to removal of the wisdom teeth 
during service.  Specifically, extraction of the left wisdom 
teeth was normal, although the Veteran's recollection was 
otherwise.  The examiner stated the left TMJ dysfunction could be 
due to malocclusion, and noted the Veteran had requested 
orthodontic care for his "bad bite;" however, malocclusion and 
other sources for TMJ are multifactoral and many times there is 
no clear initiating factor.  However, the examiner concluded that 
removal of the wisdom teeth did not have a direct causative 
relationship to the current left TMJ disorder because there was 
no entry about any left-sided TMJ disorder at the time those 
teeth were removed; all entries in the chart indicate that the 
right side was the side affected, and that side is currently 
clearly asymptomatic.        

The RO denied service connection in a rating decision in October 
2004.  The Veteran's NOD, received in September 2005, asserted 
the VA examiner was incorrect in his reading of the STRs.  
Specifically, the Veteran stated that the right side extraction 
was performed without difficulty but the left side extraction was 
extremely difficult.  He also stated the VA examiner 
misrepresented his account of pain and limitation of function 
associated with his TMJ.

The Veteran submitted a substantive appeal in October 2006 
asserting that despite the notations of the VA examiner, his 
wisdom tooth extractions in service required breaking the teeth 
on both the left and the right, with the left extractions being 
more difficult than the right.  The Veteran opined that the 
dentist in service had made mistakes in his notations or had 
omitted them entirely; at any rate it took years before the 
Veteran was able to open his mouth wide enough to eat a sandwich, 
and his mouth opening was still smaller than normal. 

The Veteran testified before the Board in May 2010 that his teeth 
are extremely hard.  During wisdom tooth extraction the upper 
wisdom teeth came out easily, but the lower wisdom teeth had to 
be broken before they could be extracted.  The lower right wisdom 
tooth was not too bad, but the lower left wisdom tooth had to be 
cracked using a hammer and chisel.  Three weeks later the Veteran 
had a shard of tooth emerge from the left side.  The Veteran has 
now regained basically normal aperture but for years he was 
unable to open wide enough to eat a sandwich unless he squashed 
it flat.  He continues to have locking and popping of the jaws, 
left and right.

On review of the evidence above, the Board notes that the Veteran 
is documented to have undergone wisdom tooth extraction during 
service.  However, the Veteran's account of the extractions 
differs significantly from the dental record incorporated in 
STRs.  Based on those STRs, the VA examiner stated the Veteran's 
current left-side TMJ could not be related to the wisdom tooth 
extraction, which was uncomplicated on that side; the Veteran 
responds that the service dental record is incorrect and/or the 
VA examiner is incompetent.

The competency of a VA examiner is presumed, absent a showing of 
some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 
(1999).  In this case the Board has carefully reviewed the 
examination report and finds that it is remarkably thorough and 
shows careful review of the service dental records.  The service 
dental records are unlikely to have confused "left" with 
"right" since the teeth are numbered and thus not likely to be 
confused as treatment is being recorded.  Further, even though 
the Veteran contends that his left jaw had the more traumatic 
extraction and that the dentist's entry to the contrary must be 
erroneous, the dental treatment record consistently shows 
postoperative follow-up for complaints of soreness or tenderness 
on the right; these entries were made by several different 
dentists and cannot all be incorrect.  

The Board notes at this point that the Veteran claims bilateral 
TMJ; he was found on examination to have TMJ only on the left, 
which was determined to be not related to active service.  In 
regard to TMJ on the right, the records from Colorado 
Otolaryngology Associates show symptomatic bilateral TMJ in 
November 2002, but the record does not establish bilateral TMJ at 
any time since the claim for service connection was submitted in 
February 2004.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (noting that the requirement of a current disability is 
satisfied when the claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim).

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has carefully 
considered the Veteran's correspondence to VA and his testimony 
before the Board.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's 
testimony simply because he or she is an interested party and 
stands to gain monetary benefits; personal interest may, however, 
affect the credibility of the evidence.  Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).

In this case, the Veteran's recollection of his wisdom tooth 
surgery during active service, however sincerely held, is 
inconsistent with the contemporaneous account of such surgery in 
his service dental record.  The Board accordingly finds that the 
Veteran's account of such treatment is not credible to the extent 
that it is contradicted by contemporaneous medical treatment 
records.

Because the competent and uncontroverted medical opinion of 
record states that the Veteran's claimed TMJ is not related to 
active service, the Board finds the criteria for service 
connection are not met.  The evidence on this issue preponderates 
against the claim and the benefit-of-the-doubt rule does not 
apply.  Gilbert, 1 Vet. App. 49, 54.
  
Entitlement to Service Connection for a Right Shoulder Disorder

STRs show no indication of right shoulder trauma.  Report of 
Medical Examination at the time of discharge from service shows 
clinical evaluation of the upper extremities as "normal."

The Veteran had a VA medical examination in January 1988.  The 
Veteran asserted no current problems related to his right 
shoulder, and the examination report is silent in regard to any 
current observed disorder of the shoulders. 

Medical records from Dr. Christoff in August 2002 show the 
Veteran gave a history of right shoulder pain "off and on" 
since active service.  In November 2003 the Veteran again 
complained of some shoulder pain on the right side but denied any 
specific trauma or injury.  Dr. Christoff recommended treatment 
with alternating heat and ice, and recommended rest; Dr. 
Christoff did not provide a diagnosis or identify an etiology.  

The Veteran's claim for service connection was received in 
February 2004.  He had a VA examination of the joints in August 
2004; the examination report is silent in regard to any current 
right shoulder disorder.  The RO denied service connection by a 
rating decision in October 2004.

The Veteran's NOD, received in September 2005, asserts the 
Veteran had attempted to report his right shoulder symptoms to 
the VA examiner, and requested X-ray of the shoulder, but the 
examiner refused to discuss the issue because it was not on the 
list of items to be examined.  He reported no specific shoulder 
trauma in service, but referred to continual stress on the joints 
caused by infantry training. 

In a May 2006 informal hearing the Veteran asserted his right 
shoulder problems were due to firing many weapons during service 
and diving into the prone position to fire.  He also asserted his 
service-connected cervical spine disorder contributed to shoulder 
pain.

The Veteran submitted a substantive appeal in October 2006 
asserting he was infuriated by the RO's assertion that he did not 
have a right shoulder condition, since he currently had sleep 
deprivation caused by lack of mobility and pain in the shoulder.  

The Veteran had a VA X-ray examination of the right shoulder in 
November 2006 that showed no fracture, no dislocation and minimal 
DJD.

The Veteran had a VA examination of the joints in December 2006.  
The examiner reviewed the claims files.  The Veteran reported 
multiple complaints regarding his shoulders, knees, elbows and 
ankles.  The Veteran could not provide a specific date of onset 
or specific traumatic injury to the shoulders, but asserted 
rather that joint pain developed insidiously over time due to 
mechanical overuse performing heavy physical activity.  He stated 
his symptoms escalated after discharge from service and he first 
sought treatment in 1999.  The examiner performed a physical 
examination of the shoulders and noted clinical observations in 
detail.  The examiner diagnosed DJD of the right shoulder.  In 
regard to etiology, the examiner stated that there was no record 
of injury to the right shoulder during service, but diagnostic 
studies to determine whether the Veteran had an underlying 
inflammatory arthritis condition showed a normal high end uric 
acid level that could account for the Veteran's complaint and 
could suggest an underlying gouty arthritis condition that may 
not be clinically diagnosed for several years.  Based on the 
evidence at hand, the examiner was unable to resolve the question 
of whether the Veteran's right shoulder condition was related to 
active service without resorting to mere speculation.

The Veteran had magnetic resonance imaging (MRI) of the right 
shoulder by Nevada Imaging Center in January 2008.  The 
impression was mild tendinosis of the rotator cuff.

The Veteran had a VA rheumatology consult in May 2008 for chief 
complaint of pains including shoulder pain.  He claimed chronic 
symptoms since discharge from service.  The physician's 
assessment was generalized musculoskeletal pain definitely 
suggestive of fibromyalgia.  (The Board notes at this point that 
the RO denied service connection for fibromyalgia in a rating 
decision issued in January 2010 and the issue is not before the 
Board.)   

VA rheumatology follow-up in August 2008 noted chronic pain 
syndrome and chronic pain problem involving joints including the 
elbows and shoulders.  The Veteran asserted he had been out of 
shape when he reported for basic training in 1984, and that he 
developed pains at that time that had been persistent since then.  
The rheumatologist's assessment was chronic pain problem and 
chronic fibromyalgia related to the service-connected condition.

The Veteran testified before the Board in May 2010 that he 
performed a great deal of weapons firing during service, 
resulting in a great deal of pounding on the shoulder since he is 
right-handed.  Also, when diving into the prone firing position 
the butt of the weapon would strike the ground, sending shock up 
the arm into the shoulder.

On review of the evidence above, the Board notes the VA examiner 
in December 2006 diagnosed DJD of the right shoulder.  However, 
as there is no evidence that DJD became manifest to a compensable 
degree within the first year after discharge from service, 
presumptive service connection under 38 C.F.R. § 3.309(a) is not 
applicable.

The evidence does not show, and the Veteran does not contend, 
that he had a specific right shoulder injury during active 
service.  The Veteran has asserted his belief that his right 
shoulder disorder is due to protracted stresses associated with 
infantry service, but there is no competent medical opinion of 
record endorsing this belief.

The Board notes that the VA examiner in December 2006, on being 
asked to provide an opinion regarding nexus, stated he was unable 
to resolve the question of whether the Veteran's right shoulder 
condition was related to active service without resorting to mere 
speculation.  Medical opinions expressed in speculative language 
do not provide the degree of certainty required for medical nexus 
evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  

The Board concludes that the VA examiner was unable, when asked, 
to provide an opinion that the claimed right shoulder disorder is 
at least as likely as not related to active service, and there is 
no positive medical opinion of record.  Thus, medical opinion 
does not support the claim.

The Board has considered the Veteran's rationale for believing 
that his shoulder disorder is due to active service as 
articulated in his correspondence and his testimony.  These are 
the same contentions he made to the VA examiner, as reflected in 
the examination report, but the examiner was unable to medically 
endorse these assertions.  The Board is not competent to make any 
inferences as to medical etiology without a solid foundation on 
the record, grounded in medical evidence.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  Thus, the Board cannot accept the Veteran's 
theory of etiology when the VA examiner clearly did not.

Because there is no competent medical opinion of record showing 
that the Veteran's claimed right shoulder disorder is related to 
active service, the Board finds the criteria for service 
connection are not met.  The evidence on this issue preponderates 
against the claim and the benefit-of-the-doubt rule does not 
apply.  Gilbert, 1 Vet. App. 49, 54.

Entitlement to Service Connection for Erectile Dysfunction

The Board's decision above granted service connection for 
diabetes mellitus Type II.  However, the Veteran insists he has 
erectile dysfunction (ED) that was caused by his service-
connected thoracolumbar spine disorder.

Medical records from Dr. Christoff in November 2003 show the 
Veteran complained of difficulty with erections and was 
prescribed Viagra.  There is no indication as to the etiology of 
the ED.

ED was not included in the Veteran's request for service 
connection in February 2004, and was not cited in the RO's rating 
decision in October 2004.  However, the Veteran's notice of 
disagreement to that rating decision, filed in September 2005, 
expressed indignation that the issue had been callously and 
insensitively disregarded.  The Veteran stated the dysfunction 
began in 1965 and became progressively worse.

The Veteran had a VA diabetes examination in November 2006 in 
which the examiner reviewed the claims file.  The Veteran 
endorsed symptoms of ED with limited response to Viagra.  
Physical examination was grossly normal.  The examiner stated 
that whether the Veteran's ED was due to spinal disease causing 
nerve compression versus diabetes would best be resolved by 
having the Veteran undergo neurological testing to determine if 
there was a neurological insult affecting pelvic nerve 
distribution.  The examiner's suspicion, based on his findings of 
diabetic neuropathy and diabetic retinopathy, was that the ED was 
probably secondary to diabetes rather than any neurological 
lesion relating to the spine.   

The Veteran thereafter had a VA medical examination by a 
different examiner in December 2006.  The examiner reviewed the 
claims files and found nothing therein relating to ED.  The 
examiner noted history of urinary tract infections in service and 
after discharge from service, as well as sexually transmitted 
disease in service and prostate problems after service.  There 
was no history of trauma to the genitals.  The Veteran was noted 
to be diabetic, with possible peripheral vascular disease; he was 
noted to have service-connected back pain, and to have no 
infections or psychological issues that would affect erectile 
functioning.  However, the Veteran reported inability to achieve 
a satisfactory erection on a consistent and regular basis, 
although Viagra had helped to some degree in the past.   

The examiner performed a clinical genitourinary examination, 
which was grossly normal, and diagnosed ED.  The examiner stated 
the dysfunction was not likely related to the service-connected 
back problem; instead, the most likely cause for the ED was the 
Veteran's diabetes, which had been present in excess of seven 
years.

The Veteran had a VA examination of the spine in December 2006; 
the examiner reviewed the claims files.  In regard to ED, the 
examiner stated that examination of the rectal and perineal areas 
failed to indicate any signs of loss of motor or sensory function 
that would be required to account for the ED to be caused by his 
DDD of the thoracolumbar spine.  Accordingly, the examiner opined 
that ED was not caused by service-connected thoracolumbar spine 
disability.

The RO denied service connection for ED by a rating decision in 
February 2007, based on the RO's conclusion that ED was due to 
the nonservice-connected diabetes mellitus rather than to the 
service-connected back disability.

The Veteran submitted a substantive appeal in June 2008 arguing 
that his ED could not be due to diabetes because the ED symptoms 
began in approximately 1994, well prior to the onset of diabetes 
symptoms.

The Veteran submitted an NOD in January 2008 asserting his back 
disorder caused loss of nerve sensation that affected contraction 
of musculature required for ejaculation.  

The Veteran testified before the Board in May 2010 that ED became 
noticeable in approximately 1994.  The Veteran believes the 
dysfunction is due to neuropathy associated with his service-
connected lumbar spine disability.

On review of the evidence above, competent medical opinion shows 
the Veteran's claimed ED is not related to his service-connected 
spine disorder as he contends. However, the Board has found the 
diabetes to be service-connected, and two VA examiners have 
opined that the Veteran's ED is etiologically related to the 
diabetes.  The Board accordingly concludes that service 
connection is warranted for ED as secondary to diabetes.



Entitlement to Service Connection for Psychiatric Disability

The Board notes at the outset that the February 2007 rating 
decision on appeal denied service connection for PTSD.  A 
subsequent rating decision in January 2010 denied service 
connection for depression, and that rating decision is not on 
appeal before the Board.  However, claims for service connection 
for PTSD encompass claims for service connection for all 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Accordingly, the Board will consider whether service 
connection is warranted for any acquired psychiatric disorder.

STRs show that at the time of enlistment the Veteran endorsed 
having been to a psychologist due to problems getting along with 
his mother.  Reports of Medical Examination at the time of his 
enlistment and at the time of his discharge from service note 
clinical psychiatric evaluation as "normal."

The Veteran had a VA medical examination in January 1988.  The 
Veteran asserted no current problems related to depression or 
anxiety, and the examination report is silent in regard to any 
observed psychiatric disorder. 

The Veteran presented to the VA primary care clinic for an 
initial evaluation in December 2006.  The attending physician 
noted the Veteran was positive in the depression screen and PTSD 
screen and met the criteria for major depression; the Veteran was 
referred to the psychiatric clinic for follow-up.

The Veteran had a VA mental health clinic (MHC) initial 
evaluation in April 2007 in which he described rage and 
frustration regarding VA denial of his claims for service 
connection for physical disorders he related to combat training.  
He also stated he was upset by the drowning deaths of three 
servicemen in Korea, one of whom had been the best man at his 
wedding; the Veteran was upset that he was not allowed to see the 
bodies and upset that he was not offered grief counseling at the 
time.  The psychiatrist summarized the Veteran as presenting with 
depressive symptoms in the context of family history of bipolar 
mood disorder, history of suicide and homicide ideation, chronic 
health issues, marital conflict, school and financial issues and 
limited social support system.  The psychiatrist diagnosed 
depressive disorder not otherwise specified (NOS) and rule out 
bipolar mood disorder and rule out chronic PTSD.

Subsequent VA MHC notes reflect that chronic PTSD was added to 
the diagnosis in December 2007.  

The Veteran had a VA psychiatric examination in September 2009 
during which he reported an incident in 1985 in which some of his 
friends drowned during a river crossing exercise.  The examiner 
performed an interview and recorded observations in detail.  The 
examiner diagnosed PTSD and major depressive disorder (MDD), both 
associated with the drowning deaths of the Veteran's friends in 
service.  

The examiner above issued an addendum in October 2009 after 
reviewing the claims files.  The examiner stated the Veteran's 
depression dates from the deaths of his friends during active 
service.

The Veteran testified before the Board in May 2010 that friends 
of his were drowned in Korea while the Veteran was absent due to 
a broken knee; one of the drowning victims was a good friend who 
was scheduled to be the best man at the Veteran's impending 
wedding.  In conjunction with his hearing he submitted a 
newspaper article documenting the deaths of three American 
servicemembers by drowning during a training exercise in Korea; 
one of those persons is the same name cited by the Veteran and 
was assigned to the Veteran's unit.    

On review of the evidence above the Board finds the accidental 
deaths by drowning of three American servicemembers, as recounted 
by the Veteran, is verified.  The question remaining before the 
Board is whether the Veteran has a psychiatric disorder that is 
etiologically related to that event.

The existence of an event alleged as a "stressor" that caused 
PTSD, although not the adequacy of the event to cause PTSD, is an 
adjudicative, not a medical, determination.  Zarycki v. Brown, 6 
Vet. App. 91, 97-8 (1993).  However, the sufficiency of the 
stressor is a medical determination, and adjudicators may not 
render a determination on this point without independent medical 
evidence.  West (Carlton) v. Brown, 7 Vet. App. 70 (1994).

In this case the VA examiner stated that the Veteran's PTSD and 
MDD are both associated with the event cited by the Veteran.  
Therefore, the Board concludes the criteria for service 
connection for PTSD and major depression are met.

The evidence in this matter is at least in equipoise, and the 
benefit-of-the-doubt rule applies in favor of the Veteran.
   
Entitlement to Service Connection for Dry Throat

The Veteran asserts he has dry throat symptoms that are secondary 
to tonsillectomy during active service.

STRs show that at the time of enlistment the Veteran endorsed 
history of throat trouble; the examiner noted the Veteran had had 
tonsillitis.  In March 1985 he was treated for sore throat noted 
as probable viral pharyngitis.  In August-September 1985 he was 
treated for sore throat and was noted to have pus pockets on 
either side of the tonsil.  In October 1985 he was noted to have 
history of recurrent sore throat and swollen tonsils; he 
requested evaluation for removal of his tonsils, and subsequently 
had a tonsillectomy in January 1986.  Report of Medical 
Examination at the time of separation from service shows clinical 
evaluation of the mouth and throat as "normal."

The Veteran had a VA medical examination in January 1988.  The 
Veteran asserted continuous sinus problems but did not relate any 
problem related to the throat specifically.  The examination 
report is silent in regard to any current observed disorder of 
the mouth or throat. 

Records from Colorado Otolaryngology Associates show the Veteran 
was evaluated in November 2002.  In regard to the oral cavity and 
oropharynx, the Veteran's tonsils were noted to be absent.  Soft 
palate and posterior pharynx were normal.  Oral mucosa had normal 
color and moisture; no oral or oropharyngeal lesions were noted.  
The anterior two-thirds of the tongue were normal.  Breath 
quality and hard palate were both normal.  Submaxillary duct 
puncta had normal appearance and salivary flow, and parotid duct 
punctal were normal.  

The Veteran's claim for service connection was received in 
February 2004.  He had a VA examination of the nose, sinus, 
larynx and pharynx in August 2004 in which the examiner noted 
evidence of current right maxillary sinusitis and runny nose with 
postnasal drip.  The examination report is silent in regard to 
any other disorder of the throat. 

The RO denied service connection in a rating decision in October 
2004.  The Veteran's NOD, received in September 2005, asserted 
that since his tonsillectomy in service he had recurring problems 
with a small section of the right side of the throat having a 
dried-out sensation, sometimes so severe that it resulted in 
coughing, watery eyes or inability to speak.  This phenomenon 
occurred most frequently during prolonged conversation or 
speeches when constant lubrication was unavailable.

The Veteran testified before the Board in May 2010 that his dry 
throat only comes up when he has to speak extensively.  When the 
condition occurs, it causes pain and irritation at the back of 
the throat on the right side, and tearing of the left eye.  The 
Veteran stated he was not seeking disability compensation, but 
wanted VA to acknowledge the condition is due to tonsillectomy 
during active service.

On review of the evidence above, the Veteran is shown to have had 
a tonsillectomy during active service.  However, that a condition 
or injury occurred in service alone is not enough; there must be 
a disability resulting from that condition or injury.  Degmetich 
v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1993).  

In this case there is no evidence the Veteran has a medically 
diagnosed disorder residual to his tonsillectomy; the VA 
examination in August 2004 arrived at no diagnosis, and private 
treatment records similarly show no diagnosed residuals of the 
tonsillectomy.

The Veteran has asserted symptoms such as occasional irritation 
and dryness of the throat.  As noted above, he is competent to 
testify in regard to the onset and continuity of symptomatology.  
Heuer, 7 Vet. App. 379, 384; Falzone, 8 Vet. App. 398, 403; 
Caldwell, 1 Vet. App. 466.  However, symptoms alone, without a 
diagnosed or identifiable underlying malady or condition, do not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez, 259  F.3d 1356.

The Board recognizes that the Veteran is seeking recognition of 
the condition rather than immediate disability compensation.  
Nonetheless, he has not shown the presence of any medically 
diagnosed residuals of the tonsillectomy during the pendency of 
the claim.  Accordingly, the criteria for service connection are 
not met and the claim must be denied.

The evidence on this issue preponderates against the claim and 
the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. 49, 54.

Entitlement to Service Connection for a Bilateral Elbow Disorder 

STRs show no indication of injury to either elbow.  Report of 
Medical Examination at the time of discharge from service shows 
clinical evaluation of the upper extremities as "normal."

The Veteran had a VA medical examination in January 1988.  The 
Veteran asserted no current problems related to his elbows, and 
the examination report is silent in regard to any current 
observed disorder of the elbows. 

The Veteran's claim for service connection was received in 
February 2004.  He had a VA examination of the joints in August 
2004; the examination report is silent in regard to any current 
elbow complaint or observed elbow dysfunction.

The RO denied service connection in a rating decision in October 
2004.  The Veteran's NOD, received in September 2005, asserts he 
had arthritis of the elbows as a result of the same physical 
activity in service that caused the condition in other joints.

The Veteran had a VA examination of the joints in December 2006.  
The examiner reviewed the claims files.  The Veteran reported 
complaints regarding the shoulders, knees, elbows and ankles.  
The Veteran could not provide a specific date of onset or 
specific traumatic injury to the elbows, but asserted rather that 
joint pain developed insidiously over time due to mechanical 
overuse performing heavy physical activity.  The examiner 
performed a physical examination of the elbows and noted clinical 
observations in detail but did not diagnose any current elbow 
disorder.

The Veteran presented to the VA ambulatory care clinic in April 
2008 complaining of elbow pain, which he associated with doing 
push-ups during active service.  X-rays of the elbows were 
unremarkable, and there was no tenderness of the lateral 
epicondyles to suggest tennis elbow.  The clinician indicated 
suspicion of fibromyalgia.

The Veteran had a VA rheumatology consult in May 2008 for chief 
complaint of pains including elbow pain.  He claimed chronic 
symptoms since discharge from service.  The rheumatologist's 
assessment was generalized musculoskeletal pain definitely 
suggestive of fibromyalgia related to a service-connected 
condition.  (The Board notes again that the RO denied service 
connection for fibromyalgia in a rating decision issued in 
January 2010 and the issue is not before the Board.)   

VA rheumatology follow-up in August 2008 noted chronic pain 
syndrome and chronic pain problem involving joints including the 
elbows.  The Veteran asserted he had been out of shape when he 
reported for basic training in 1984, and that he developed pains 
at that time that had been persistent since then.  The 
rheumatologist's assessment was chronic pain problem and chronic 
fibromyalgia related to the service-connected condition.

The Veteran underwent an MRI of his elbows by Nevada Imaging 
Center in December 2008.  The impression was tendinosis of both 
elbows.

In April 2010 the Veteran was issued a VA elbow brace for tennis 
elbow of the left elbow; he was also referred to physical therapy 
for left lateral epicondylitis.

The Veteran testified before the Board in May 2010 that during 
service he had to perform many activities that are hard on the 
elbows (low crawl, high crawl, diving to the ground, push-ups, 
pull-ups, sports, etc.).  On one occasion at Fort Lewis the 
Veteran's unit had to low-crawl for a quarter mile over asphalt 
and gravel.  Due to the Veteran's physiology, he suffered more 
damage than other soldiers in trying to achieve the requisite 
physical condition.

On review of the evidence above, the Board notes the Veteran has 
not asserted that he had any specific traumatic injury to the 
elbows in service; rather, he asserts his belief that his current 
claimed elbow disorder is due to cumulative wear-and-tear during 
active service.  However, there is no competent medical opinion 
of record endorsing this belief.

The Veteran had a VA examination of the joints in December 2006 
in which the examiner found no current elbow disorder.  The 
Veteran has subsequently been diagnosed with elbow disorders 
including tendinosis and epicondylitis, but all such diagnoses 
are after December 2006.  Although not dispositive, the passage 
of many years between discharge from active service and the 
medical documentation of a claim disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Veteran has not asserted, and the evidence of record does not 
show, that he has had chronic elbow symptoms since his discharge 
from service.

Based on the evidence and analysis above the Board finds the 
criteria for service connection are not met.  Accordingly, the 
claim of service connection for a bilateral elbow disorder must 
be denied.

The evidence on this issue preponderates against the claim and 
the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. 49, 54.

Entitlement to Service Connection for a Rib Disorder

STRs show no indication of injury to the ribs.  Report of Medical 
Examination at the time of discharge from service shows clinical 
evaluation of the spine and other musculoskeletal as "normal."

The Veteran had a VA medical examination in January 1988.  The 
Veteran asserted no current problems related to his ribs, and the 
examination report is silent in regard to any current observed 
disorder of the ribs. 

The Veteran's claim for service connection was received in 
February 2004.  He had a VA examination of the joints in August 
2004; the examination report is silent in regard to any current 
complaint regarding the ribs or observed disorder of the ribs.

The RO denied service connection in a rating decision in October 
2004.  The Veteran's NOD, received in September 2005, asserts he 
had more than one rib joint where it met the sternum that would 
give a loud popping sound with stretching such as coughing or 
lifting heavy weights.

The Veteran testified before the Board in May 2010 that he has a 
cracking or popping over the ribs that occurs when doing 
strenuous activities.  He is not seeking disability benefits, but 
wants VA to acknowledge it as a service-connected condition.
 
"Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a disability 
... in the absence of a proof of present disability there can be no 
claim."  Brammer, 3 Vet. App. 223, 225 (1992).  In this case 
there is no medical evidence of any disability of the ribs for 
which service connection can be considered.  The Veteran has 
reported symptoms including pain and popping, but as noted above 
symptoms alone, without an underlying disorder, do not constitute 
a disorder for which service connection can be considered.  
Sanchez-Benitez, 259 F.3d 1356.

The Board recognizes that the Veteran is seeking recognition of 
the condition rather than immediate disability compensation.  
However, a claim for service connection connotes the presence of 
a current disability, and in the absence of such a disability 
service connection cannot be considered.  
  
There being no indication of an injury to the ribs in active 
service, and no medical evidence of a current diagnosed disorder 
involving the ribs, the Board finds the criteria for service 
connection are not met.  Accordingly, the claim for service 
connection for a rib joint disorder must be denied.

The evidence on this issue preponderates against the claim and 
the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. 49, 54.

Entitlement to Service Connection for Torn Right Latissimus Dorsi 
Muscle

STRs show no indication of injury to the latissimus dorsi.  
Report of Medical Examination at the time of discharge from 
service shows clinical evaluation of the spine and other 
musculoskeletal as "normal."

The Veteran had a VA medical examination in January 1988.  The 
Veteran asserted no current problems related to the area of the 
latissimus dorsi, and the examination report is silent in regard 
to any current observed disorder in that area. 

The Veteran's claim for service connection was received in 
February 2004.  He had a VA examination of the joints in August 
2004; the examination report is silent in regard to any current 
complaint regarding the area of the latissimus dorsi or any 
observed limitation of function related to that muscle.

The RO denied service connection in a rating decision in October 
2004.  The Veteran's NOD, received in September 2005, asserts 
that in August 1987 he tore his latissimus dorsi just above the 
kidney while loading his truck after range firing; the Veteran 
did not seek medical treatment because doing so was discouraged 
in the infantry.  He later discovered he had muscle scarring that 
caused sensitivity associated with changes in the weather or with 
strenuous exercise.

The Veteran testified before the Board in May 2010 that while 
loading a footlocker full of weapons onto a truck he over-
extended his back and felt his latissimus dorsi muscle rip just 
above the right kidney.  The Veteran ignored the pain until it 
went away, but it returns sporadically.  The Veteran does not 
expect service-connected disability benefits, since the condition 
is sporadic, but wants VA to acknowledge the disorder is due to 
active service.

On review of the evidence above, the Board notes the Veteran is 
competent to report injury in service.  However, that a condition 
or injury occurred in service alone is not enough; there must be 
a disability resulting from that condition or injury.  Degmetich, 
104 F.3d 1328, 1332; Rabideau, 2 Vet. App. 141, 143; Brammer, 3 
Vet. App. 223.  

In this case there is no medical evidence of any current residual 
disability associated with the reported in-service injury to his 
latissimus dorsi muscle.  The Veteran credibly asserts sporadic 
pain, but pain alone is not a disability for which service 
connection can be considered.  Sanchez-Benitez, 259  F.3d 1356.

There being no medical evidence of a diagnosed underlying 
disorder involving the latissimus dorsi muscle during the period 
of this claim, the Board finds the criteria for service 
connection are not met and the claim must accordingly be denied.

The evidence on this issue preponderates against the claim and 
the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. 49, 54.

Entitlement to Service Connection for Arthritis of the Hands

STRs show the Veteran complained of pain in the fifth metacarpal 
joint of the right hand in October 1985, apparently related to a 
soft tissue injury.  He was treated again for right hand pain in 
November 1985; the Veteran reported a two-month history of right 
hand pain after hitting his wall locker.  In January 1986 he had 
X-rays of both hands to rule out stress fracture; the X-rays were 
normal.  Report of Medical Examination at the time of discharge 
from service shows clinical evaluation of the upper extremities 
as "normal."

The Veteran had a VA medical examination in January 1988.  The 
Veteran asserted no current problems related to his hands, and 
the examination report is silent in regard to any current 
observed disorder of the hands. 

The Veteran's claim for service connection was received in 
February 2004.  He had a VA examination of the joints in August 
2004; the examination report is silent in regard to any current 
complaint regarding the hands or any observed dysfunction of the 
hands.

The RO denied service connection in a rating decision in October 
2004.  The Veteran's NOD, received in September 2005, asserts he 
has arthritis of the hands as a result of the same physical 
activity in service that caused the condition in his feet, knees, 
back and shoulders.  The right hand was worse than the left.  The 
right hand also had pain in the outermost metacarpal joint, 
possibly from a stress fracture that had not properly healed.

The Veteran had an MRI of the hands by Nevada Imaging Center in 
December 2008.  The impression was mild tendinosis in the right 
hand; the left hand MRI had no significant abnormality.

The Veteran testified before the Board in May 2010 that he has 
arthritis of the hands and wrists.  He believes the hands should 
be service-connected like the rest of his joints.

On review of the evidence above the Board notes there is no X-ray 
evidence of current arthritis of the hands, nor evidence that 
arthritis was manifested to a compensable degree within the first 
year after discharge from service.  Accordingly, presumptive 
service connection for arthritis of the hands under 38 C.F.R. 
§ 3.309(a) is not applicable.

The Veteran asserts he had an improperly healed stress fracture 
in the outermost metacarpal joint of the right hand, but X-rays 
during active service disprove any fracture.  The Veteran did 
have treatment during service for pain in the hands, especially 
the right hand, but such injury appears to be acute soft tissue 
injury that had resolved by the time of his discharge examination 
from service.

In sum, there is no medical evidence of any current disorder of 
the left hand.  While there is MRI evidence of mild tendinosis of 
the right hand, there is no competent evidence of any 
relationship between such tendinosis and the Veteran's active 
service.

The Veteran has not asserted, and the evidence of record does not 
show, that he has had chronic hand symptoms since his discharge 
from service.

Based on the evidence and analysis above, the Board finds the 
criteria for service connection are not met.  Accordingly, the 
claim for service connection for a bilateral hand disorder, 
including arthritis, must be denied.

The evidence on this issue preponderates against the claim and 
the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. 49, 54.

     
Entitlement to an Earlier Effective Date for Separate Compensable 
Ratings

Legal Principles

If a veteran has separate and distinct manifestations relating to 
the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

In the case of claims for an increased disability rating, the 
effective date assigned is generally the date of receipt of the 
claim, or the date the entitlement arose, whichever is later.  
However, if the claim is filed within one year of the date that 
evidence shows an increase in the disability has occurred, the 
earliest date of which an increase is factually ascertainable 
will be used, not necessarily the date of receipt of the 
evidence.  38 C.F.R. §§ 3.400(o)(1) and (2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  

Evidence in the claims file showing that an increase was 
ascertainable up to one year before the claim was filed will be 
dispositive.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992); 
Scott v. Brown, 7 Vet. App. 184, 188 (1994); VAOPGCPREC 12-98.  
However, an increase cannot be assigned prior to being clinically 
established.  38 C.F.R. § 3.400.

Analysis

An RO rating decision in July 1988 granted service connection for 
degenerative arthritis of the left knee, cervical spine, and 
dorsal and lumbar spine, with a combined evaluation of 10 percent 
based on the RO's determination that the Veteran's range of 
motion for each affected joint was not separately compensable..  

The Veteran appealed for higher evaluation, but a February 1990 
decision by the Board affirmed the combined rating of 10 percent, 
based on the Board's finding that despite some arthritic changes 
of the left knee and cervical, dorsal and lumbosacral spine there 
was no limitation of motion of any of those joints.

The Board's determination in February 1990 is final.  38 C.F.R. 
§ 20.1100.

Once a decision that establishes an effective date becomes final, 
the only way that such a decision can be revised is if it 
contains clear and unmistakable error (CUE); any other result 
would vitiate the rule of finality.  Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  When such a freestanding claim is raised, such 
an appeal should be dismissed.  Rudd at 299-300.  

Following the Board's denial of increased rating in February 
1990, the earliest request by the Veteran for an increased rating 
was the instant claim received on February 27, 2004.  

The Board may consider evidence of entitlement to increased 
evaluation (including separate compensable evaluation) dating 
from one year prior to February 27, 2004.  In this case there is 
no medical evidence relating to symptoms during that one year 
period.

The Veteran had VA examinations of the spine and of the joints in 
August 2004 that documented current symptoms of the cervical 
spine, thoracolumbar spine and left knee; based on that 
examination report the RO granted separate compensable 
evaluations effective from the February 2004 date receipt of the 
claim for increased ratings.  

In a May 2006 informal hearing the Veteran asserted his belief 
that the RO's decision in 1987 was "frivolous" but he did not 
claim CUE; he asserted his long suffering warranted earlier 
effective date for all his compensable issues. 

The Veteran testified before the Board in May 2010 that he 
believes himself to be entitled to earlier separate compensable 
ratings because if MRIs had been performed prior to February 2004 
they would have shown separate compensation to be warranted.  The 
Veteran delayed submitting a request for higher ratings prior to 
February 2004 because he was erroneously advised not to risk his 
then-current 10 percent rating until at least 14 years had 
passed.

On review of the evidence above, the Board finds that separate 
compensable evaluation prior to February 27, 2004, cannot be 
assigned.  The Board's decision in February 1990 is final, and 
the Veteran by his own admission did not thereafter submit a 
claim for increased rating until February27, 2004.  There is no 
evidence of increased severity of symptoms during the one year 
prior to February 27, 2004, that would warrant separate 
compensable evaluations.

Based on the evidence and analysis above the Board finds the 
criteria for separate compensable ratings prior to February 27, 
2004, are not met.  Accordingly, the claim for an earlier 
effective date must be denied.

The evidence on this issue preponderates against the claim and 
the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. 49, 54.

Entitlement to Increased Evaluation

General Legal Principles

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2009).  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Evaluation of Residuals of Fractured Nasal Bone

The Veteran's fractured nasal bone is rated under the criteria of 
38 C.F.R. § 4.87, Diagnostic Code 6502 (traumatic deviation of 
the nasal septum), which allows a 10 percent evaluation for 50 
percent obstruction on both sides or complete obstruction of one 
side.  There is no schedular provision for a rating in excess of 
10 percent.

The Board notes at this point that the Veteran asserts he has 
sinusitis secondary to the deviated septum; sinusitis is 
evaluated under 38 C.F.R. § 4.97, Diagnostic Codes 6510 through 
6514.  The record establishes the Veteran has sinusitis, but the 
question of whether sinusitis is associated with the service-
connected deviated septum is not answered in the record and has 
not been adjudicated by the RO; the Board has accordingly 
referred that issue to the RO for appropriate action. 

A July 2002 letter by Dr. William J. Storms states that on 
examination the Veteran had a nasal septal deviation of 
"moderate" degree.  He also had allergic rhinitis, allergic and 
non-allergic asthma and chronic sinusitis, and skin tests showed 
many allergies.

Records from Colorado Otolaryngology Associates show the Veteran 
underwent septoplasty in November 2002.  Follow-up in April 2003 
showed nasal obstruction to be "better" and post nasal drainage 
"much better."  

The Veteran's claim for increased rating was received in February 
2004.  He had a VA examination of the nose and sinuses in August 
2004.  The examiner noted there was no present interference with 
breathing, no purulent discharge, no dyspnea on rest or with 
exertion, no present treatment and no speech impediment.  There 
was no evidence of nasal obstruction.  X-rays showed right septal 
deviation.  The examiner diagnosed status post nasal fracture 
involving both bones, with right septal deviation.

The RO continued the current noncompensable rating in a rating 
decision in October 2004.  The Veteran's NOD, received in 
September 2005, asserts he could no longer fly without sinus 
pain.  After service he underwent surgery to remove bone 
fragments and open the sinus passages, but his breathing was 
never completely normal.  Also, his broken nose is disfiguring.  
A private physician has informed the Veteran that his sinusitis 
and associated sinus headaches are due to inadequate sinus 
drainage.

In a May 2006 informal hearing the Veteran asserted his deviated 
septum caused problems breathing.  He also asserted his sinusitis 
and allergic rhinitis were caused by the deviated septum.

The Veteran had a VA medical examination in December 2006 in 
which the examiner reviewed the claims files and noted history of 
extensive nasal and sinus problems.  The Veteran complained of 
trouble breathing through his nose, left side worse than right.  
He reported purulent discharge, although not on the day of 
examination.  There was some dyspnea because of partial occlusion 
of the nasal air passageway but no speech impediment or 
affliction of the soft palate, and the Veteran had never been 
incapacitated because of his nose.  On examination there was 
partial obstruction of both nasal passageways about equally, 
estimated as 25-40 percent obstruction of each side.  There was 
also mild deviation of the external nose to the right side; the 
nasal septum was intact and posteriorly deviated to the right.  
The examiner diagnosed status post nasal fracture with previous 
surgery and partial obstruction of the nasal air passageway.  The 
examiner also diagnosed chronic underlying allergic rhinitis 
(since childhood) and chronic underlying re current sinus 
infection; the examiner did not address any relationship between 
the sinusitis and the deviated septum.     

The Veteran testified before the Board in May 2010 that he has 
had two surgeries on the nose and nasal passages, and has 
suffered for many years from chronic sinusitis as a result of 
decreased aperture and decreased drainage.  He cited VA 
examination report showing 40 percent blockage 30 percent of the 
time, or something like that.

On review of the evidence above, the Board notes that on 
examination the Veteran was observed to have partial obstruction 
of both nasal passageways about equally, estimated as 25-40 
percent obstruction of each side.  This level of obstruction is 
not considered to be compensably disabling under the applicable 
criteria.

The Veteran has not asserted, and the evidence of record does not 
show, that he has had flare-ups during which the residuals of his 
nasal fracture increase in severity; in fact, the symptoms 
associated with the fracture have been characterized as stable.  
There is accordingly no basis on which a compensable evaluation 
can be assigned, to include as a "staged rating."  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Evaluation of Tinnitus

Tinnitus is evaluated under the criteria of 38 C.F.R. § 4.87, 
Diagnostic Code 6260, which was revised effective on June 13, 
2003, to clarify existing VA practice that only a single 10 
percent rating is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, Note 2.  

Accordingly, the Veteran's 10 percent evaluation is the maximum 
schedular evaluation for tinnitus.

The Veteran's NOD, received in January 2008, asserts that 
tinnitus for him is more than ringing in the ears; it also 
affects background noise filtering and makes it difficult for him 
to distinguish words in conversation.  The NOD characterizes VA 
as "morons" for basing evaluation on a testing booth rather 
than real life.

The Veteran testified before the Board in May 2010 that the 
tinnitus interferes with background and with conversations; he 
has to use captions on television and has to ask persons to 
repeat themselves during conversations.  His tinnitus is thus 
more than a mere buzzing in his ears. 

As noted, the Veteran's currently-assigned 10 percent rating is 
the maximum schedular benefit available for tinnitus.  The Board 
must accordingly determine whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a).  

In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

In this case, the manifestations of the Veteran's tinnitus are 
contemplated by the schedular criteria.  There is no indication 
in the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  The Board has therefore determined that 
referral of this claim for extra-schedular consideration is not 
in order.

ORDER

The appeal for service connection for right groin strain is 
dismissed.

Service connection for a headache disorder is denied.

Service connection for diabetes mellitus Type II is granted.

Service connection for asthma is denied.

Service connection for temporomandibular joint dysfunction is 
denied.

Service connection for a right shoulder disorder is denied.

Service connection for erectile dysfunction as secondary to the 
service-connected diabetes mellitus Type II is granted.

Service connection for psychiatric disability, currently 
diagnosed as PTSD and major depression, is granted. 

Service connection for dry throat is denied.

Service connection for a bilateral elbow disorder is denied.

Service connection for a rib joint disorder is denied.

Service connection for a torn latissimus dorsi muscle is denied.

Service connection for arthritis of the hands is denied.

An effective date earlier than February 27, 2004, for separate 
compensable evaluations for DJD of the left knee, DJD of the 
cervical spine, DJD of the thoracolumbar spine, and bilateral 
plantar fasciitis with heel spurs is denied.

Compensable evaluation for residuals of a nasal fracture is 
denied.

Evaluation in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran has asserted his service-connected DJD of the left 
knee, his DJD of the thoracolumbar spine and cervical spine, and 
his plantar fasciitis with heel spurs, have all increased 
significantly in severity since his last VA examination in 
November 2006.  Accordingly, remand for VA examination is 
required to determine the current severity of these disabilities.  
38 C.F.R. § 3.159(c)(4).

In another matter, the Phoenix RO issued a rating decision in 
July 1988 that inter alia denied service connection for a left 
shoulder disorder, claimed as a left shoulder mid-blade problem.  
The Veteran submitted an NOD in July 1988 that incorporated all 
denied claims, but this issue was omitted from the subsequent SOC 
in July 1988.  In order to comply with due process requirements, 
a remand is in order for the originating agency to prepare a 
Statement of the Case on the issue.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO should obtain any pertinent VA 
treatment records not already of record.

2.  The RO must issue the Veteran an SOC 
that addresses his claim for service 
connection for a left shoulder disorder, 
including all elements required to 
establish service connection.

If the Veteran perfects an appeal with 
respect to this issue, the RO or the AMC 
should insure that all indicated 
development is completed before the case 
is returned to the Board.

3.  The Veteran should be afforded an 
examination by an examiner with 
appropriate expertise to determine the 
severity of the Veteran's service-
connected spine, left knee and bilateral 
foot disabilities.  The claims folders 
must be made available to and reviewed by 
the examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should describe any 
neurological impairment associated with 
the service-connected thoracolumbar and 
cervical spine disabilities, to include 
diagnosis and severity in terms 
corresponding to the VA rating schedule.

The examiner should also determine if 
there is lateral instability or recurrent 
subluxation of the Veteran's left knee, 
and if so indicate whether it is slight, 
moderate or severe.  In addition, the 
examiner should determine if the 
Veteran's left knee locks and if so, the 
frequency of the locking.

To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected disabilities from 
those of any comorbid nonservice-
connected disorders.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected cervical and 
thoracolumbar spine, left knee and 
bilateral foot disabilities on the 
Veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.
  
5.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the RO or the AMC should 
furnish to the Veteran and his 
representative a Supplemental Statement 
of the Case and afford them the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).  



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


